

EXHIBIT 10.5


SHUTTERSTOCK, INC.
 
2012 OMNIBUS EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Unless otherwise defined herein, the capitalized terms used in this Restricted
Stock Unit Award Agreement (the “Award Agreement”) shall have the meanings
ascribed to them in the Shutterstock, Inc. 2012 Omnibus Equity Incentive Plan
(the “Plan”).
 
I.             NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name:
 
Address:
 
You have been granted an Award of Restricted Stock Units, subject to the terms
and conditions of the Plan and this Award Agreement, as follows:
 
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Number of Restricted Stock Units
 
Vesting Schedule
 
In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder, or the cash equivalent of all or some portion of
such Shares, as determined by the Administrator in its sole discretion, will
immediately terminate.
 
By Participant’s acknowledgment on the UBS website and the signature of the
representative of Shutterstock, Inc. (the “Company”) below, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant (and any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document.  Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
Participant’s residence address.
 
 
SHUTTERSTOCK, INC.
 
 
 
 
 
By:
 
 
 

 




--------------------------------------------------------------------------------












 
EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.             Grant.  The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
under the Plan an Award of Restricted Stock Units, subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 18 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
 
2.             Company’s Obligation to Pay.  Each Restricted Stock Unit
represents the right to receive a Share, or the cash equivalent thereof, as
determined by the Administrator in its sole discretion, on the date it vests. 
Unless and until the Restricted Stock Units will have vested in the manner set
forth in Section 3, Participant will have no right to settlement of any such
Restricted Stock Units.  Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company.  Any Restricted Stock Units that vest in accordance with Sections 3 or
4 will be settled in whole Shares, or the cash equivalent of some or all of such
Shares, as determined by the Administrator in its sole discretion, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 7.  Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in Shares and/or cash, as determined by the
Administrator, as soon as practicable after vesting, but in each such case no
later than two and one-half (2½) months from the end of the Company’s tax year
that includes the vesting date.
 
3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Restricted Stock Units awarded by this Award Agreement will
vest in accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.  Service Provider status will end on the day that notice of
termination is provided (whether by the Company or Parent or Subsidiary for any
reason or by Participant upon resignation) and will not be extended by any
notice period that may be required contractually or under applicable local law. 
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.
 
4.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the settlement of such accelerated
Restricted Stock Units will not occur until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will




--------------------------------------------------------------------------------




be settled in Shares and/or cash as soon as practicable following his or her
death.  It is the intent of this Award Agreement to comply with the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares and/or cash issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply.  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
 
5.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time notice is
provided (whether by Participant or the Company or Parent or Subsidiary) of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares and/or cash hereunder will immediately
terminate.
 
6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
7.             Withholding of Taxes.  Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant or
vesting of the Restricted Stock Units or the holding or subsequent sale of
Shares, and the receipt of dividends, if any (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including grant or
vesting, the subsequent sale of Shares acquired under the Plan, and the receipt
of dividends, if any; and (b) does not commit to and is under no obligation to
structure the terms of the Restricted Stock Units or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result.  Further, if
Participant has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued and no cash
will be paid to Participant, unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to the Restricted Stock Units.
 
The Participant acknowledges and agrees that the Company or an affiliate of the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any national, state, local or other taxes of any kind required by
law to be withheld for Tax-Related Items relating to the vesting of the
Restricted Stock Units. At such time as the Participant is not aware of any
material nonpublic information about the Company or the Shares, the Participant
shall execute the instructions set forth in Schedule A attached hereto (the
“Automatic Sale Instructions”) as the means of satisfying the Tax-Related Items
that the Company is required to withhold. If the Participant does not execute
the Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the Award then vested the Company shall
be entitled to immediate payment, in cash or check, from the Participant of the
amount of any tax required to be withheld by the Company. If Participant fails
to make satisfactory arrangements for the payment of any required Tax-Related
Items hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares and/or cash
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
 




--------------------------------------------------------------------------------




8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until, and only to the extent that, certificates representing Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant.  After such issuance,
recordation and delivery, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
 
9.             No Guarantee of Continued Service or Grants.  PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES OR CASH HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares and/or cash subject to
the Restricted Stock Units are extraordinary items that do not constitute
regular compensation for services rendered to the Company or the Employer, and
that are outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares and/or cash subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(g) the Restricted Stock Units and the Shares and/or cash subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, or end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer; and (h)
in accepting this Award of Restricted Stock Units, Participant will be bound by
any clawback policy that the Company may adopt in the future.
 
10.          Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
its General Counsel at Shutterstock, Inc., 350 Fifth Avenue, 21st Floor, New
York, NY 10118 or at such other address as the Company may hereafter designate
in writing.
 
11.          Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
12.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 




--------------------------------------------------------------------------------




13.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of any Shares issuable hereunder upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.  The
Company shall not be obligated to issue any Shares pursuant to the Restricted
Stock Units at any time if the issuance of Shares violates or is not in
compliance with any laws, rules or regulations of the United States or any state
or country.
 
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares.  Notwithstanding any provision herein, the Restricted Stock
Units and any Shares and/or cash shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Award Agreement).
 
14.          Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
15.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.
 
16.          Electronic Delivery and Language.  The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.  If Participant has
received this Award Agreement, including appendices, or any other document
related to the Plan translated into a language other than English, and the
meaning of the translated version is different than the English version, the
English version will control.
 
17.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
 




--------------------------------------------------------------------------------




18.          Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
19.          Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement may be made in the
manner, and to the extent, set forth in the Plan.
 
20.          Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement by and among,
as applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that the Company and its affiliates may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Restricted Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).  Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States, Participant’s country (if different than the United
States), or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.
 
For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
 
21           Foreign Exchange Fluctuations and Restrictions.  Participant
understands and agrees that the future value of the underlying Shares is unknown
and cannot be predicted with certainty and may decrease.  Participant also
understands that neither the Company, nor any affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any affiliate in its sole discretion of an
applicable foreign currency exchange rate that may affect the value of the
Restricted Stock Units or Shares received (or the calculation of income or
Tax-Related Items thereunder).  Participant understands and agrees that any
cross-border remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Participant to provide
such entity with certain information regarding the transaction.
 
22.          Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.




--------------------------------------------------------------------------------




 
23.          Governing Law.  This Award Agreement will be governed by the laws
of the State of New York, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of New York, and agree
that such litigation will be conducted in the courts of the County of New York,
New York, or the federal courts for the United States for the Southern District
of New York, and no other courts.






















--------------------------------------------------------------------------------




Schedule A


Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Stock Units on such date shall be paid
through an automatic sale of shares as follows:


(a)Upon any vesting of Restricted Stock Units pursuant to Section 3 or 4 hereof,
the Company shall arrange for the sale of, such number of Shares issuable with
respect to the Restricted Stock Units that vest pursuant to Section 3 or 4 as is
sufficient to generate net proceeds sufficient to satisfy the Company’s minimum
statutory withholding obligations with respect to the income recognized by the
Participant upon the vesting of the Restricted Stock Units (based on minimum
statutory withholding rates for all tax purposes, including payroll and social
security taxes, that are applicable to such income), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.


(b)The Participant hereby appoints the [TITLE(S)] of the Company[, and either of
them acting alone and with full power of substitution,] to serve as his or her
attorneys in fact to sell the Participant’s Shares in accordance with this
Schedule A. The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the Shares pursuant to this Schedule A.


(c)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Shares. The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.


The Company shall not deliver any Shares to the Participant, or otherwise settle
the Award of Restricted Stock Units, until it is satisfied that all required
withholdings have been made.






_______________________________




Participant Name: ________________


Date: __________________________










